            CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 1 of 18




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


                                                            CASE FILE NO.: 20-CV-01511
Deanna S. Fosness,                                  )
                                                    )
                                                    )
              Plaintiff,                            )
                                                    )
                                                                      COMPLAINT
                                                    )
v.                                                  )
                                                    )
                                                                     CIVIL ACTION
Minnesota Sex Offender Program,                     )        )
Minnesota Department of Human Services,             )        )
                                                                 JURY TRIAL DEMANDED
And Commisioner Jodi Harpstead of the               )        )
Minnesota Department of Human Services,             )
                                                    )
              Defendants.                           )
                                                    )
                                                    )


To:    Defendants named above and their respective attorneys. Plaintiff Deanna Fosness

through her attorney, TRAUTMANN MARTIN LAW PLLC, 619 South 10th Street, Suite 201,

Minneapolis, MN 55404, states and alleges a Complaint against the above-named

Defendants as follows:

                                   I.       INTRODUCTION

       1.     Because of Defendants’ illegal refusal to provide her with a reasonable

accommodation, Plaintiff Fosness suffered personally, professionally, and financially. Ms.

Fosness was forced to leave the most personally and professionally fulfilling position she has

ever had. She was deprived of the opportunity to advance in one of the most unique

employment opportunities in the state of Minnesota. She has been stripped of the



                                        Fosness Complaint
                                           Page 1 of 18
            CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 2 of 18




opportunity to retire within the next six years, along with the loss of significant benefits,

including vacation time, sick time, and medical leave.

      2.      This action is brought to secure relief for the violations of Plaintiff’s right to

not be discriminated against by a state government employer on the basis of a disability

under Title I of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112, and the

Minnesota Human Rights Act (“MHRA”), Minn. Stat. § 363A.08, subd. 2(3).



                                   II.       PARTIES

      3.      Deanna S. Fosness (hereinafter “Plaintiff” or “Ms. Fosness”) is an individual

who resides in the City of Carlton, County of Carlton, State of Minnesota.

      4.      The Minnesota Sex Offender Program (hereinafter “MSOP”) is a treatment

program of the Minnesota Department of Human Services, has over 500 employees, and is

located in St. Peter, MN.

      5.      The Department of Human Services (hereinafter “DHS”) is one of the largest

Minnesota state agencies and is located in Saint Paul, Minnesota. It provides health care,

economic assistance, and other services to the state including implementing and overseeing

the MSOP.

      6.      Commissioner Jodi Harpstead currently leads the DHS.

      7.      Hereinafter, MSOP, DHS, and Commissioner Harsptead will collectively be

referred to as “Defendants.”




                                         Fosness Complaint
                                            Page 2 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 3 of 18




      8.       At all times relevant hereto, Plaintiff and Defendant MSOP were “employee”

and “employer” respectively, within the meaning of Title I of the Americans with

Disabilities Act (hereinafter the “ADA”), 42 U.S.C. § 121111(5) .

      9.       At all times relevant hereto, Plaintiff and Defendant MSOP were “employee”

and “employer” respectively, within the meaning of the Minnesota Human Rights Act

(hereinafter the “MHRA”), Minn. Stat. § 363A.03, subds. 15 and 16.

      10.      At all times relevant hereto, Plaintiff worked at MSOP’s facility located at 100

Freeman Drive, St. Peter, MN 56082.



                              III.    JURISDICTION AND VENUE

       11.     The United States District Court for the District of Minnesota has jurisdiction

over this proceeding because some claims concern issues of federal law, giving this Court

jurisdiction under 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the

remaining claims under 28 U.S.C. § 1367.

       12.     Venue is proper in this Court under 28 U.S.C. § 1391, subds. (b)(1) and (2), as

some Defendants reside in the District in which this Court is located, and some or all of the

events giving rise to the claims herein occurred in this District.



                                IV.    FACTUAL BACKGROUND

Employment at MSOP

       13.      Plaintiff is a licensed teacher in the State of Minnesota (License No. 428017).

       14.      Plaintiff was hired as a Special Teacher for Defendant MSOP in April 2015.



                                       Fosness Complaint
                                          Page 3 of 18
              CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 4 of 18




        15.     MSOP is the only treatment center of its kind in Minnesota. MSOP staff

observe and monitor clients in all aspects of daily living, including group therapy.

        16.     The St. Peter site location of the MSOP houses clients progressing in their

treatment towards release and those in need of alternative programming.

        17.     Plaintiff’s job duties included teaching MSOP clients in group and individual

tutoring sessions. She taught math and reading and other subjects as needed.

        18.     Plaintiff’s work hours were from 7:30 a.m. to 4:00 p.m. on Monday through

Friday.

        19.     Ms. Fosness lived a 45- to 60-minute drive away from MSOP. Shortly after

being hired at MSOP, Ms. Fosness and her husband sold their home and purchased another

home in St. Peter, MN so she could be closer to work.

Disability: Narcolepsy

        20.     Plaintiff has struggled with constant fatigue for many years. This made the

drive to work more strenuous on Plaintiff. Also, the fatigue would occasionally cause Ms.

Fosness to be no more than 15 minutes late to work at MSOP.

        21.     Before the end of 2015, Plaintiff was diagnosed with narcolepsy. It is a chronic

neurological disorder that affects the brain’s ability to control sleep-wake cycles. It has no

cure.

        22.     Ms. Fosness’ illness makes it very difficult for her to wake up when she is

already asleep. Sometimes she needs to be awoken by someone. She requires 10-16 hours of

sleep each night, even with medication. (Ms. Fosness does not suffer from cataplexy, a

condition in which a person involuntarily falls asleep.)



                                        Fosness Complaint
                                           Page 4 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 5 of 18




       23.     If Ms. Fosness arrived late, she would make up any lost time by “flexing that

time.” In other words, if she were ten minutes late, then she would make up those ten

minutes late by staying an additional ten minutes after her scheduled shift.

       24.     Plaintiff’s job performance was not affected by her tardiness. She was not late

to or unprepared for her classes.

       25.     Ms. Fosness’ practice of “flexing” any lost time at the end of her shifts did not

cause any issues with her supervisor, Karen Dalluge.

Request for Reasonable Accommodation

       26.     Although there is no cure, narcolepsy symptoms can be managed

through medications and lifestyle modifications.

       27.     Ms. Fosness’s doctor recommended that she work four 10-hour shifts each

week instead of five 8.5-hour shifts. This schedule would allow her to get sufficient sleep in

the middle of the week.

       28.     Her doctor also recommended that she start within one hour of her usual start

time in the modified schedule to accommodate her inconsistent sleep schedule. This would

also allow her to continue flexing the time she may have missed at the beginning of a shift.

       29.     Plaintiff notified her supervisor, Dalluge, of her diagnosis and the doctor’s

recommendation to modify her work schedule.

Union Involvement

       30.     Ms. Fosness is a member of the State Residential Schools Education

Association (“SRESEA”).




                                       Fosness Complaint
                                          Page 5 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 6 of 18




       31.     After several months of asking and not receiving any response from Ms.

Dalluge regarding whether an accommodation could be made, Plaintiff reported the

situation to her union representative.

       32.     A “meet and confer” meeting was held. Plaintiff, the union president, Ms.

Dalluge, and an MSOP Human Resources representative were all in attendance.

       33.     After the meeting, Ms. Dalluge refused to respond to the union representative

or to Plaintiff regarding an accommodation.

       34.     Eventually,    Ms.    Dalluge      explicitly   denied   Plaintiff   a   reasonable

accommodation of modifying her schedule to four 10-hour shifts in order to help Plaintiff

better manage the symptoms of her disability.

Discriminatory Treatment

       35.     Later, Ms. Dalluge offered Plaintiff to work four 10.5-hour shifts with a 30-

minute working lunch break.

       36.     Plaintiff began following the modified 10.5-hour shift schedule.

       37.     The 10.5-hour shift did not allow Plaintiff to flex any of the time she may be

late and add it to the end of her shift.

       38.     Plaintiff was required to use accrued sick or vacation time, and then

eventually FMLA leave to make up for the minutes she was late at the beginning of her shift.

       39.     Plaintiff felt this schedule discriminatory and punitive because several other

MSOP employees in other departments and at the other MSOP site in Moose Lake, MN have

been permitted an alternative schedule of 10-hour shifts and a lunch break.




                                           Fosness Complaint
                                              Page 6 of 18
               CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 7 of 18




         40.     To the best of Plaintiff’s knowledge, there are MSOP employees who are

permitted a modified schedule of four 10-hour shifts with a break without it having any

significant burden on the employer.

         41.     Additionally, to the best of Plaintiff’s knowledge, there are employees with a

modified schedule who did not request the schedule based on a need for a reasonable

accommodation due to a disability.

EEOC Complaint

         42.     As a result of the discriminatory treatment and failure to be reasonably

accommodated, Plaintiff filed a complaint with the Equal Employment Opportunity

Commission (“EEOC”) against MSOP.

         43.     The EEOC recommended that Plaintiff submit a doctor’s note to MSOP

explaining her diagnosis and a recommended modified schedule in order to obtain the

accommodation.

         44.     On July 18, 2017, the EEOC issued a Charge of Discrimination in Plaintiff’s

favor.

Retaliation/Reprisal

         45.     Prior to the EEOC filing, there were no concerns from MSOP regarding Ms.

Fosness’s tardiness or her flexing the time she was late. After Ms. Fosness filed a complaint

with the EEOC, Ms. Dalluge told her she was no longer permitted to make up the time she

was late.

         46.     After Plaintiff filed a complaint with the EEOC, Ms. Dalluge’s attitude and

availability towards Plaintiff changed. She scrutinized and micromanaged Fosness closely.



                                        Fosness Complaint
                                           Page 7 of 18
              CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 8 of 18




Ms. Dalluge stopped replying to Plaintiff’s general questions and concerns regarding their

work.

        47.     Ms. Dalluge also started denying reasonable requests that she often

previously granted.

        48.     Prior to the EEOC filing, Ms. Fosness was encouraged to participate in

professional development opportunities. Plaintiff was permitted to leave one hour early on

Monday nights to attend classes. Plaintiff was working towards additional degrees at

Minnesota State University Mankato (“MSU”). After Plaintiff filed the EEOC complaint,

Ms. Dalluge prohibited Ms. Fosness from attending any professional development

opportunities.

        49.     One of the courses Plaintiff was taking at MSU was “Brain Based Learning.”

Ms. Dalluge explicitly stated to plaintiff that she could no longer have the time to attend the

course because it was not relevant to her work at MSOP.

        50.     On the contrary, the “Brain Based Learning” course was directly relevant to

Ms. Fosness’ job duties at MSOP. MSOP is a treatment facility for sex offenders. Ms.

Fosness’ work specifically required her to teach individuals with potentially harmed

psyches.

        51.     Ms. Dalluge also prohibited Plaintiff from attending classes required to

maintain her teaching license, which was a requirement of her position at MSOP.

        52.     Plaintiff previously attended a two-day training conference for teachers as a

part of the 100 paid professional development hours she was allotted each year. In 2018, Ms.

Dalluge refused to let Plaintiff use the allotted hours for the second day of training.



                                       Fosness Complaint
                                          Page 8 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 9 of 18




       53.     Ms. Dalluge denied Plaintiff the ability to use unpaid time to continue the

classes for her professional development.

       54.     In February 2019, Ms. Fosness submitted a Grievance Form to her union

representative, Chad Schmidt, regarding Ms. Dalluge’s refusal to permit Plaintiff to

continue her professional development.

       55.     Ms. Dalluge denied Plaintiff the ability to use unpaid time to continue the

classes for her professional development.

       56.     To continue her professional development, Plaintiff was required to use her

accrued vacation time.

       57.     Ms. Fosness is a war veteran. Ms. Dalluge refused to give Plaintiff permission

to attend a veteran’s event by failing to respond to Plaintff’s request for time off to attend.

Plaintiff missed the event.

Termination and Right to Sue

       58.     Ms. Fosness amended her complaint to the EEOC citing discrimination on the

basis of her disability and retaliation.

       59.     Ms. Dalluge responded to the complaint stating that the modified schedule for

Plaintiff was an undue hardship to the MSOP and could not be granted.

       60.     Ms. Fosness submitted multiple statements from other employees at MSOP

attesting to the requested modified schedule not being an undue hardship on MSOP based

on the nature of the work and the needs of the clients.




                                           Fosness Complaint
                                              Page 9 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 10 of 18




       61.     On March 14, 2019, Plaintiff was constructively discharged from her position

with MSOP due to MSOP’s refusal to fully comply with the doctor’s prescribed schedule and

continued retaliation against Plaintiff for asking for an accommodation.

       62.     On April 26, 2019, Plaintiff appealed a Determination of Ineligibility for

unemployment benefits issued on April 11, 2019.

       63.     On April 30, 2019, the Unemployment Judge determined the appeal in

Plaintiff’s favor citing that she was eligible for benefits because she had good cause to quit

for reasons caused by the employer.

       64.     Additionally, on April 30, 2019, the EEOC issued a Charge of Discrimination

in Plaintiff’s favor.

       65.     On March 6, 2020, the EEOC issued a letter to Plaintiff stating that it would

not be able to conciliate the charge against the MSOP and would be discontinuing its

administrative proceeding.

       66.     The Department of Justice issued a Right to Sue under Title I of the ADA to

Plaintiff, dated April 3, 2020. She did not receive this notice until April 8, 2020.

Damages

       67.     Defendants did not make a reasonable accommodation for Plaintiff.

       68.     Plaintiff had to sell her home in St. Peter, MN so the parties could move closer

to Plaintiff’s husband’s job. Plaintiff bought a new home in Carlton, MN.

       69.     Plaintiff’s marriage was substantially harmed by her employment at MSOP,

the discrimination and retaliation she suffered there, the loss of her employment, the




                                        Fosness Complaint
                                           Page 10 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 11 of 18




necessary sale of their home in St. Peter, and the move to Carlton, MN. Plaintiff and her

husband nearly filed for divorce.

       70.     There are no equivalent positions in substance available to Ms. Fosness in

Carlton, MN, where she now resides. There is only one sex offender program in Minnesota.

The clients at the MSOP site in Moose Lake, MN require different services and treatment

than what Plaintiff was doing at the MSOP site in St. Peter. Ms. Fosness has lost a very unique

position.

       71.     As a direct and proximate result of Defendants’ violations of Title I of the ADA

and the MHRA, Plaintiff has suffered, and continues to suffer loss of wages and benefits,

and emotional distress. Additionally, Plaintiff has incurred attorneys’ fees and expenses and

other serious damages.

       72.     As a direct and proximate result of Defendants’ violations, Plaintiff is entitled

to judgment against Defendants in a reasonable amount, which should be trebled, a civil

fine, and her reasonable costs and attorney’s fees pursuant to Minn. Stat. §§ 363A.33 and

363A.29, subd. 4(a).



                                    V.     CAUSES OF ACTION

                                            COUNT I

      Failure to Accommodate in Violation of Title I of the ADA 42 U.S.C. § 12112

       73.     Plaintiff realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this paragraph.




                                         Fosness Complaint
                                            Page 11 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 12 of 18




       74.     Title I of the ADA, 42 U.S.C. § 12112, prohibits a covered entity from

discriminating against a qualified employee on the basis of disability “in regard to job

application procedures, the hiring, advancement, or discharge, compensation, job training,

and other terms, conditions, and privileges of employment.”

       75.     Defendants MSOP and DHS are covered entities within the meaning of 42

U.S.C. § 12111(2).

       76.     A “disability” is a physical or mental impairment that substantially limits one

or more major life activities of the individual with the disability. 42 U.S.C. § 12102 (1).

       77.     Narcolepsy is a mental impairment with physical effects that limits Plaintiff’s

major life activities including not being able to wake herself up and experiencing substantial

fatigue throughout the week.

       78.     A qualified employee is a "qualified individual" if she is someone who can,

with or without a reasonable accommodation, perform the essential functions of her job. 42

U.S.C. § 12111 (8) (emphasis added).

       79.     Under Title I of the ADA, a reasonable accommodation includes job modified

work schedules for individuals with disabilities. 42 U.S.C. § 12111 (9)(A).

       80.     Ms. Fosness is a qualified employee who has a disability of narcolepsy and

requires a reasonable accommodation of a modified schedule in the workplace.

       81.     Defendants did not provide a reasonable accommodation to Plaintiff.

       82.     As a direct and proximate result of Defendants’ violations of 42 U.S.C.

§ 12112, Plaintiff has suffered, and continues to suffer, loss of wages and benefits.




                                        Fosness Complaint
                                           Page 12 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 13 of 18




Additionally, Plaintiff has incurred attorneys’ fees and expenses and other serious

damages.




                                       COUNT II

    Failure to Accommodate in Violation of the MHRA Minn. Stat. § 363A.08


       83.     Plaintiff realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this paragraph.

       84.     The MHRA provides that making a reasonable accommodation means taking

steps to accommodate the “known physical or mental limitations of a qualified disabled

person.” Minn. Stat. § 363A.08.

       85.     A reasonable accommodation under the Minnesota Human Rights Act “may

include but is not limited to…job restructuring, modified work schedules…etc.” Id.

       86.     The MHRA states that a “qualified disabled person” is someone “who, with

reasonable accommodation” can perform the essential functions required of all applications

for the job in question.” Minn. Stat. § 363A.03.

       87.     Plaintiff was a qualified disabled person within the meaning of the MHRA

because she was still able to perform the essential functions of her job with a reasonable

accommodation.

       88.     Defendants did not make a reasonable accommodation for Plaintiff.

       89.     As a direct and proximate result of Defendants’ violations of Minn. Stat. §

363A.08, subd.6, Plaintiff has suffered, and continues to suffer, loss of wages and benefits




                                        Fosness Complaint
                                           Page 13 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 14 of 18




and emotional distress. Additionally, Plaintiff has incurred attorneys’ fees and expenses and

other serious damages.

       90.     As a direct and proximate result of Defendants’ violations, Plaintiff is entitled

to judgment against Defendants in a reasonable amount, which should be trebled, a civil

fine, and her reasonable costs and attorney’s fees pursuant to Minn. Stat. §§ 363A.33 and

363A.29, subd. 4(a).


                                           COUNT III

                        Retaliation in Violation of 42 U.S.C. § 12203

       91.     Plaintiff realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this paragraph.

       92.     The ADA prohibits discrimination against an individual based on having

“made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding or hearing” pursuant to the ADA. 42 U.S.C. § 12203(a).

       93.     Plaintiff engaged in statutorily protected conduct when she requested a

reasonable accommodation of a modified work schedule to help her manage her narcolepsy.

       94.     Defendants retaliated against Plaintiff by refusing to grant reasonable

requests that had been previously granted. Defendants forced Plaintiff to use accrued

vacation time, sick time, and FMLA leave to make up time she was late or wanted to

participate in professional development opportunities, even though employees were

allotted 100 paid professional development hours each year.

       95.     The aforementioned conduct by Defendants constitutes retaliation in

violation of the ADA. 42 U.S.C. § 12203(a).


                                        Fosness Complaint
                                           Page 14 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 15 of 18




       96.       As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered, and continues to suffer, emotional distress, loss of wages and benefits. Moreover,

Plaintiff has incurred attorneys’ fees and expenses and other serious damages.



                                             COUNT IV

                          Reprisal in Violation of Minn. Stat. § 363A.15

       97.       Plaintiff realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this paragraph.

       98.       The MHRA states that:

       It is an unfair discriminatory practice for any individual who participated in the
       alleged discrimination as a[n] … employer … or employee or agent thereof to
       intentionally engage in any reprisal against any person because that person has filed
       a charge, testified, assisted, or participated in any manner in an investigation,
       proceeding, or hearing under this chapter.

Minn. Stat. § 363A.15.

       99.       “A reprisal includes, but is not limited to, any form of intimidation, retaliation,

or harassment.” Minn. Stat. § 363A.15.

       100.      It is a reprisal for an employer to “depart from any customary employment

practice.” Id.

       101.      Plaintiff engaged in statutorily protected conduct when she requested a

reasonable accommodation of a modified work schedule to help her manage her narcolepsy.

       102.      Defendants retaliated against Plaintiff by refusing to grant reasonable

requests that had been previously granted. Defendants forced Plaintiff to use accrued

vacation time, sick time, and FMLA leave to make up time she was late or wanted to



                                          Fosness Complaint
                                             Page 15 of 18
            CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 16 of 18




participate in professional development opportunities, even though employees were

allotted 100 paid professional development hours each year.

       103.   The aforementioned conduct by Defendants constitutes a reprisal in violation

of the Minnesota Human Rights Act, Minn. Stat. § 363A.15.

       104.   As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered, and continues to suffer, emotional distress, loss of wages and benefits. Moreover,

Plaintiff has incurred attorneys’ fees and expenses and other serious damages.

       105.   As a direct and proximate result of Defendants’ violations, Plaintiff is entitled

to a judgment against Defendants in a reasonable amount, which should be trebled, a civil

fine, and reasonable costs and attorney’s fees pursuant to Minn. Stat. §§ 363A.33 and

363A.29, subd. 4(a).



                              VI.    REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Deanna Fosness prays for and respectfully requests that
the Court enter judgment in her favor, providing that:

       A.      As to Count I and III of the Complaint, entering judgment against Defendants
               and awarding Plaintiff all available relief under Title I of the ADA, 42 U.S.C.
               § 12112.

       B.      As to Counts II and IV of the Complaint, entering judgment against
               Defendants and awarding Plaintiff all available relief under the Minnesota
               Human Rights Act, Minn. Stat. § 363A.01, et seq;

       C.      Trebling of damages under the Minnesota Human Rights Act, pursuant to
               Minn. Stat. § 363A.29;

       D.      An award of damages arising from loss of past and future income, benefits,
               emotional distress, moving costs and other damages;

                                      Fosness Complaint
                                         Page 16 of 18
             CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 17 of 18




        E.      An award of punitive damages, as permitted by the Minnesota Human Rights
                Act; and

        F.      Plaintiff’s attorneys’ fees, costs, and disbursements occurred herein and as
                allowed under Minn. Stat. §§ 176.82 and 363A.33; and

        G.      Further and other relief as the Court deems just and equitable.


                                                    TRAUTMANN MARTIN LAW PLLC
Dated: July 2, 2020
                                                    By: /s/ Graham M. Martin
                                                    Graham M. Martin (#0388050)
                                                    Amarita K. Singh (#0395794)
                                                    619 South 10th Street, Suite 201
                                                    Minneapolis, Minnesota 55404
                                                    Telephone: (612) 564-0347
                                                    gmartin@trautlaw.com
                                                    asingh@trautlaw.com




                                      CERTIFICATION

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of

my knowledge, information, and belief that this complaint: (1) is not being presented for an

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after

a reasonable opportunity for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.




                                        Fosness Complaint
                                           Page 17 of 18
          CASE 0:20-cv-01511 Document 1 Filed 07/02/20 Page 18 of 18




                                            TRAUTMANN MARTIN LAW PLLC
Dated: July 2, 2020
                                            By: /s/ Graham M. Martin
                                            Graham M. Martin (#0388050)
                                            Amarita K. Singh (#0395794)
                                            619 South 10th Street, Suite 201
                                            Minneapolis, Minnesota 55404
                                            Telephone: (612) 564-0347
                                            gmartin@trautlaw.com
                                            asingh@trautlaw.com




                                Fosness Complaint
                                   Page 18 of 18
